27 So. 3d 185 (2010)
Shannon Wayne HARROLD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3379.
District Court of Appeal of Florida, Fifth District.
February 5, 2010.
*186 Shannon W. Harrold, Orlando, pro se.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the trial court's denial order, without prejudice to Appellant's ability to bring forward the same claims in a timely filed Rule 3.850 motion.
AFFIRMED Without Prejudice.
MONACO, C.J., SAWAYA and JACOBUS, JJ., concur.